Title: To Benjamin Franklin from Benjamin Waterhouse, 10 January 1781
From: Waterhouse, Benjamin
To: Franklin, Benjamin


Very respected Sir
Leyden 10th. Janry. 1781
I wrote to you a few weeks since enclosing a couple of letters from Dr. Fothergill, but little did I then think I should so soon write to you concerning his death—that good man died the 26th. of last month— By what I have often heard him say I Judged there was a no small friendship subsisting between you, and that therefore some account of his disease & death would not be unacceptable to you—upon this idea I write otherwise I should not be justifyed in taking up the time of such a man as Dr Franklin with reading a letter from such a one as me—
I cannot do better than give an extract from two letters I have lately received from David Barclay in the first of which he says— “on the 11th. (Decembr.) thy uncle was seized in the same manner as at this time two years & on the 12th. the catheter was introduced but without success— on the 13th. some water was obtained, but little or no ease thereby to this was added a stoppage in the bowels, this was attributed to 100 drops of Laudinum having been taken by his own direction before any Physicians were called in— Cathartics were taken sufficient to have caused 150 stools without effect— many other projects were tryed as smoke of Tobacco, warm bathing &c. at length a passage was gained, both by the bowels & the bladder, notwithstanding which no advantage appeared to be gained and thy uncle still apprehended the stoppage remained in his bowels, as the pains were excruciating— more physick was given, but no ease obtained— In short, he has been gradually growing worse from day to day as nothing yet administerd has given him ease, neither do his Physicians Warren, Watson & Reynolds, seem to have any ground of expectation for his recovery and I think he is now so much reduced that I am endeavouring to prepare myself to meet this heavy stroke with all the fortitude in my power & I recommend the same to thee.” In the second he mentions the sad event in these words “That worthy Man thy Uncle departed this life on the 26th. inst. much lamented, his disorder yielding to no remedies— By his own desire his body was opened when it appeared that a distended (or reather a thickned) bladder was the cause of his death, the prostrate gland being encreased to a monstrous size, & the faculty were of opinion that nothing could have been done to releive him had they known the seat of his disorder, the case will shortly appear in print— His sister supports this stroke with becoming fortitude & patient resignation.”— The Doctor was in the 69th. year of his age, he was born at Wenslydale in Yorkshire & came to London in 1740—
Thus far I thought my duty to inform you, without troubling you with my private feelings, altho’ they who know my history, know what reason I have to regret his [death and] revere his memory— for now I have [lost a?] director, guide & friend— [May you be] preserved from cruel diseases & sudden death is the earnest wish of your friend & countryman
Benjn. Waterhouse
To Dr. Franklin
 
Addressed: Doctor Franklin / by the favour of Mr. [Searle]
Notation: Benjn. Waterhouse, Leyden 10 Jan 1781
